Citation Nr: 0011178	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  95-26 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to secondary service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to January 
1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1993 RO decision which granted service 
connection for post-traumatic stress disorder (PTSD) and 
rated the condition as 10 percent disabling.  The RO 
increased the PTSD rating to 50 percent in August 1994, and 
the veteran continued the appeal for a higher rating.  He 
also appealed a May 1995 RO decision that denied secondary 
service connection for diabetes mellitus (claimed to be 
secondary to service-connected PTSD).   

The Board denied the claims for an increased rating for PTSD 
and secondary service connection for diabetes mellitus in 
September 1998.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 1999 joint motion to the Court, the parties (the veteran 
and the VA Secretary) requested that the September 1998 Board 
decision be vacated and remanded as to the issue of secondary 
service connection for diabetes mellitus  In a May 1999 
order, the Court granted the joint motion.  [The appeal as to 
the issue of an increased rating for PTSD was dismissed by 
the 1999 joint motion and Court order.]  

The case was subsequently returned to the Board for further 
action on the claim for secondary service connectin for 
diabetes mellitus.  In October 1999, the Board requested a 
medical expert opinion.  That opinion was obtained in 
December 1999; a copy was provided to the veteran and his 
representative, and they were given an opportunity to submit 
additional evidence and argument.  In February and March 
2000, they submitted additional written argument and medical 
evidence, and they waived consideration of the additional 
evidence by the RO.





FINDING OF FACT

The veteran's diabetes mellitus began many years after 
service, and diabetes mellitus was not caused or permanently 
worsened by service-connected PTSD.


CONCLUSION OF LAW

The veteran's diabetes mellitus is not proximately due to or 
the result of service-connected PTSD.  38 C.F.R. § 3.310(a) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Air Force from May 
1966 to January 1970, including service in Vietnam.  

Entries on the veteran's service enlistment examination (some 
initial entries were later partially scratched out) indicate 
that when first examined for enlistment in March 1966, he was 
found to be unfit for service on the basis that he was 
overweight (200 pounds); he was advised to lose 9 pounds in 
order to meet the acceptable weight standard of 191 pounds; 
and in May 1966, he weighed 191 pounds and was medically 
accepted for service.  The service medical records show no 
psychiatric disorder or diabetes mellitus, and the January 
1970 examination for separation from service noted normal 
psychiatric and endocrine systems.  He weighed 196 pounds.  
Urinalysis was negative for blood sugar.

In a statement received in January 1993, Michael B. Mulcahy, 
M.S.W., a social worker from Detore and Associates, 
Achievement and Guidance Centers of America, reported that he 
began treating the veteran for significant depression in 
January 1992.  It was reported that the veteran's depression 
had worsened significantly, and that there was a significant 
increase in self-destructive behavior including a profound 
increase in body weight.  Mr. Mulcahey said that the weight 
increase had "worsened his blood sugar and diabetic problems 
which in turn provoke his mood to be more volatile."  The 
social worker diagnosed PTSD on Axis I; on Axis III it was 
noted he had diabetes with variable control.

On a July 1993 VA examination, it was noted the veteran 
worked as a clinical coordinator at a Vet Center.  The 
diagnosis was PTSD.

In November 1993, the RO granted service connection for PTSD 
and rated the condition as 10 percent disabling.  

The veteran testified at a hearing at the RO in May 1994 
concerning his PTSD claim.  At the hearing, his 
representative stated that the veteran had been informed that 
stress was becoming a health problem and he was developing a 
diabetes condition.  Later that month, the veteran filed his 
claim for service connection for diabetes mellitus secondary 
to PTSD.

In a May 1994 letter, Julia T. Mathos, D.O., reported the 
veteran had been diagnosed with diabetes in November 1991, 
and since that time had required increased doses of oral 
hypoglycemic agents to control his sugar, which had been 
difficult to control.  She added there had been many articles 
written explaining that physical and emotional stress had 
adverse effects on diabetes, and summarized that stress could 
adversely affect the veteran's diabetes.  Received with her 
statement were very short summaries from articles from 2 
medical journals; one to the effect that stress was a 
potential contributor to chronic hyperglycemia in diabetes, 
and one that said lab results showed a significant increase 
in blood glucose, cardiovascular, and subjective stress 
ratings on high stress days, and that stress had a 
hyperglycemic effect.  Also submitted was a statement, 
attributed to N. Feinglos, M.D., from Duke University, that 
the connection between stress and diabetes mellitus is not 
new and stress inhibits insulin secretion in diabetes 
mellitus, type II.

On a June 1994 VA psychiatric examination, the veteran 
reported that he was more preoccupied with incidents in 
Vietnam and more dysfunctional.  There were no findings or 
mention of diabetes mellitus.  The diagnosis was PTSD, very 
severe.

In a June 1994 letter, Mr. Mulcahy (social worker) reported 
the veteran's depression and anxiety resulted in difficulties 
with diabetic control, headaches, and weight management.  The 
diagnosis on Axis I was PTSD; Axis III diagnoses included 
diabetes and obesity.  

In August 1994, the RO increased the rating for PTSD to 
50 percent.

On a September 1994 VA medical examination, the veteran 
reported that diabetes mellitus was diagnosed in October 
1991.  He reported that he weighed 180 pounds when he 
graduated from high school and entered the service.  He 
stated that when he separated from service he weighed between 
180 and 190 pounds.  He reported he started to gain weight 
steadily since 1970 and by 1983 he weighed over 300 pounds.  
The diagnoses were marked obesity, PTSD, and type II diabetes 
in poor control.  The examiner stated that PTSD could 
aggravate symptoms of diabetes mellitus which seemed to be 
out of control.

The veteran testified at an RO hearing in October 1995.  He 
stated that for many years, even as far back as service, he 
had avoided seeking medical attention for symptoms such as 
constant thirst because of his PTSD.  He said stress 
triggered diabetic conditions and that he had tingling of his 
extremities since he returned from Vietnam.

In a November 1995 letter, Dr. Mathos listed medications the 
veteran was taking for diabetes.  (No psychotropic 
medications were listed here or elsewhere in the record.)

In October 1996, clinical records were received from Mr. 
Mulcahy (social worker) concerning treatment beginning in 
January 1992.  The treatment records show approximate monthly 
(or less) visits through November 1994 and note the veteran 
was on no medications for PTSD.  Mr. Mulcahy mentioned 
symptoms due to PTSD, including depression and anxiety. 

In November 1996, a VA doctor, D. S. Kelley, M.D., reviewed 
the veteran's claims folder.  He said that with regard to 
diabetes mellitus, well-established risk factors were 
parental history, gestational diabetes, glucose intolerance, 
obesity (especially when of long-standing duration), and a 
sedentary life style.  He said known aggravating factors were 
certain medications (steroids and diuretics) and stress - 
which is generally considered to have acute (i.e., immediate, 
short-lived) effects to counter the action of insulin and 
thus potentiate hyperglycemia.  In the veteran's case, 
obesity stood out as the key risk factor.  Dr. Kelley said he 
could not refute that the psychological effects of PTSD 
contributed to obesity, and perhaps a sedentary life style, 
and thereby potentiated the risk of developing non-insulin 
dependent diabetes mellitus, but said a direct causal 
relationship between PTSD and diabetes mellitus was hard to 
support, unless one was willing to believe that in the 
absence of PTSD, the veteran would have remained non-obese.

On a January 1997 VA psychiatric examination, the veteran 
reported he was team chief at a Vet Center.  He claimed 
trauma-based nightmares 3-4 times a week.  He reported that 
he had decreased sleep for the past 3 years to about 4 hours 
per night.  He reported anger/irritability, dissociation, 
depression and anxiety among the symptoms associated with a 
diagnosis of PTSD.  He presented as an anxious individual.  
His mood varied between crying and anger.  The diagnosis on 
Axis I was PTSD; the Axis III diagnosis was diabetes.  

In January 1997 correspondence, John F. Stremple, M.D., 
reported that the veteran stated that he had had increased 
blood glucose which had been out of control even with maximum 
diabetic therapy and wondered if this was related to PTSD.  
Dr. Stremple reported that elevated blood sugar was related 
to trauma and response to stress.  The doctor included a 
medical protocol and a medical journal, which showed that 
hyperglycemia occurred as a result of trauma (physical, not 
psychic).  The doctor added that it was possible that PTSD 
could cause an exacerbation of blood sugar levels which could 
require more difficult diabetic therapy.  He stated he was 
aware of no specific clinical data which showed exacerbation 
of diabetes with PTSD.

In a March 1997 statement, Dr. Kelley said that he had been 
requested by the veteran and his representative to review 
some literature concerning the adverse health effects of 
PTSD.  In Dr. Kelley's opinion, the articles point out that 
PTSD had an impact upon physical health among veterans and 
that the researchers who wrote the articles postulated that 
abnormal or excessive sympathetic reactivity lay the stage 
for endocrine disease.  Dr. Kelley noted that one report by 
Dr. Hamner who was affiliated with a VA psychiatric service 
made the point that PTSD could lead to poor diet habits, lack 
of exercises and other maladaptive health habits which, in 
turn, set the stage for chronic illness.  Additional articles 
supplied by the veteran continued in this general area.  Dr. 
Kelley concluded that chronic stress did create a fertile 
soil from which type II diabetes could germinate.  He stated 
that he was not the proper medical authority to make a 
judgment as to the degree of chronic stress in the case of 
the veteran, and this should be the judgment of a clinical 
psychologist or psychiatrist.  He added that it seemed 
rational to postulate that if the veteran did experience 
substantial on-going chronic stress from PTSD then this may 
have been a contributor to the emergence of type II diabetes 
mellitus.  He stated that on the basis of a chart review it 
was difficult to conclude that PTSD caused diabetes mellitus, 
nor was it possible to discount such a linkage.  He stated 
that attached medical literature did substantiate that 
veterans who had PTSD had an increased prevalence of adverse 
chronic medical conditions and it was relevant to look at the 
linkage between PTSD and diabetes mellitus in this context, 
in the veteran's case.

Copies of the medical reports and articles are included in 
the claims file (they were received with the record in 
January 1997).  The articles to a large extent were addressed 
in the March 1997 VA doctor's statement.

In August 1997, a VA doctor, Thomas Horvath, M.D., reported 
that the veteran had discussed his medical condition 
(diabetes) and his PTSD.  He reviewed a chapter, from a 
medical treatise, titled "The relationship between Trauma, 
Post-traumatic stress Disorder and Physical Health" by the 
Executive Director of the National Center for PTSD, Matthew 
J. Friedman, M.D.  This article, supplied by the veteran, 
concerned the effects of PTSD on general health.  Dr. Horvath 
added that it seemed that the veteran's diabetes or the 
exacerbation and control of his diabetes were related to his 
PTSD.

In a March 1998 memorandum, Dr. Matthew Friedman reported 
that he had reviewed the veteran's claims folder.  He stated 
he had also reviewed the opinions of Drs. Kelly, Stremple and 
Horvath as well as copies of medical articles submitted by 
the veteran (one of which Dr. Friedman co-authored).  He said 
that there was literature suggesting an exposure to a variety 
of (non-traumatic) stressors was associated with exacerbation 
of a number of medical illnesses, including diabetes.  The 
article from Dr. Stremple was an example of acute metabolic 
change, hyperglycemia, being due to trauma of being wounded 
in combat.  Dr. Friedman indicated that it was an attractive 
and reasonable hypothesis that PTSD is associated with a 
number of abnormalities in major neurobiological systems that 
may constitute a risk factor for several medical illnesses, 
but such hypothesis had not been conclusively demonstrated, 
and that the few studies on the matter did not establish any 
etiological relationship between PTSD and any medical 
illness.  Dr. Friedman added that he looked forward to a day 
when published literature will confirm a hypothesis that PTSD 
was a risk factor for medical illnesses.  Even if such 
evidence did emerge, it was impossible to predict whether 
such a relationship will be found to be etiological and 
whether diabetes will be one of the medical illnesses 
exacerbated by PTSD.  Dr. Friedman summarized that the 
available scientific evidence did not support a claim that 
PTSD could exacerbate diabetes mellitus.

In April 1998, the VA Associate Chief Consultant for 
Psychiatry, Dr. Lehmann, reported to the director of 
compensation and pension services that the March 1998 opinion 
from Dr. Friedman, the Executive Director of the VA's 
National Center for PTSD, concluded that there was not enough 
scientific evidence to support an etiological relationship 
between PTSD and diabetes.  It was added that there was a 
significant body of clinical literature suggesting mental 
disorders were a complicating factor in metabolic balance and 
in behaviors necessary for maintaining good diabetic control.  
With specific regard to the veteran's case, there was 
evidence that emotional problems exacerbated the ability to 
maintain diabetic control.  He added that it was the 
cumulative opinion of a number of physicians who have treated 
the veteran or reviewed his case that PTSD was a 
"complicating factor" in his diabetes.

In October 1999, the Board requested a medical expert opinion 
from the VA's Veterans Health Administration as to the issue 
of service connection for diabetes claimed as secondary to 
PTSD.  In response, a December 1999 memorandum was received 
from Charles A. Buerk, M.D., the Chief of Staff of the VA 
Central Texas Veterans Health Care System.  He stated that 
the veteran's claims file was reviewed by Chien L. Tsai, 
M.D., the Chief of Psychiatry Service at a VA facility.  The 
following opinion was rendered:

a.  The diabetes mellitus was not 
medically caused by post-traumatic stress 
syndrome (PTSD).

b.  There is no scientific evidence that 
post-traumatic stress syndrome (PTSD) 
aggravated the condition of diabetes 
mellitus.  We treat PTSD patients with 
diabetes mellitus, yet their post-
traumatic stress syndrome (PTSD) does NOT 
aggravate their diabetic condition.  In 
contrast, we see diabetic patients 
without post-traumatic stress syndrome 
whose condition deteriorates.  Currently 
there is no scientific evidence to link 
the aggravation of the diabetic condition 
to post-traumatic stress syndrome (PTSD).

In a January 2000 statement to the veteran's representative, 
a psychologist from the Brooklyn VAMC, Dr. Rachel Yehuda, 
indicated that she disagreed with the above-cited opinion of 
the VA Psychiatry Chief.  She opined that, "Perhaps the 
diabetes mellitus was not medically caused by PTSD, but it 
sure could be affected by PTSD.  She added, "PTSD can affect 
and aggravate both medical and psychiatric conditions.  In 
fact there is recent evidence that if you treate PTSD with 
cognitive behavioral therapy in the context of a medical 
condition (liver disease, myocardial infarction), you can 
actually improve the medical condition through the PTSD 
treatment.  This indicates that PTSD directly mediates the 
severity of medical illness.  It should come as no surprise 
to anyone since in general stress is known to directly 
precipitate and exacerbate medical conditions.  There does 
not need to be scientific evidence that PTSD specifically 
aggravates the condition of diabet[e]s  mellit[u]s 
specifically in order to justify this claim, but rather, 
there needs to be evidence that PTSD does not aggravate 
diabet[e]s mellit[u]s in order to deny it.  There is no 
evidence for this latter possibility because no one 
specifically examined this issue."  She added, "one can 
certainly imagine" that PTSD could have profound deleterious 
consequences for insulin metabolism because PTSD was 
associated with low cortisol levels and enhanced 
glucocorticoid receptor sensitivity.  She said understanding 
of the consequences of PTSD was in its infancy, but there was 
no doubt that PTSD had "extremely detrimental consequences 
for physical states" and one "would in particular expect that 
illnesses that are already present would be most affected by 
PTSD."

In a January 2000 statement to the veteran's representative, 
Henry R. Mandoff, M.D., reported that he consulted with 
colleagues in internal medicine, including an 
endocrinologist, who both felt that stress would lead to an 
increase in the release of adrenal cortical steroid hormone, 
that would lead to hyperglycemia.  The doctor said that, with 
continued stress, this would aggravate an underlying latent 
diabetes, and probably lead to a full blown case.  The 
endocrinologist reportedly cited instances of cases in burn 
units and cases with massive infections that became 
hypoglycemic and later manifested symptoms consistent with 
the diagnosis.  Dr. Mandoff said he disagreed with the 
opinion of the VA Chief of Psychiatry.

In a January 2000 statement by the veteran and in a February 
2000 statement by his representative, it was emphasized that 
the claim for secondary service connection for diabetes was 
based on PTSD exacerbating the diabetes, and that he was not 
asserting that PTSD medically caused diabetes mellitus.  
Attention was directed to supporting medical statements on 
file.  In March 2000, the veteran submitted copies of more 
medical articles, similar to ones earlier submitted.  These 
generally note that stress can adversely affect diabetes, and 
that diabetic symptoms may have an adverse affect on marital 
adjustment.

II.  Analysis

The veteran's claim for secondary service connection for 
diabetes mellitus is well-grounded, meaning plausible; the VA 
has fulfilled its duty to assist him in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for diabetes mellitus will be presumed if manifest to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Diabetes was 
not shown during service, within the first year after service 
(as required for presumptive service connection), or for many 
years later.  It is neither claimed nor shown that diabetes 
should be service connected on a direct or presumptive basis.  

Rather, the veteran claims secondary service connection for 
diabetes mellitus, asserting that it is related to his 
service-connected PTSD.  Secondary service connection will be 
granted when a disability is proximately due to or the result 
of a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Secondary service connection may be established 
for a condition which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The evidence shows the veteran was first diagnosed with 
diabetes in 1991, prior to the first evidence of psychiatric 
treatment in 1992.  The evidence indicates that the diabetes 
came first, and thus was not caused by later PTSD.  One of 
the veteran's prior assertions was that his service-connected 
PTSD made him become obese (presumably due to overeating and 
inactivity) which, in turn, led to diabetes.  Yet the 
evidence is to the contrary on this point.  His weight 
problem predates service (he was initially rejected for 
enlistment because he was overweight), and he reports he 
gained over 100 pounds in 13 years immediately after service, 
which was years before PTSD appeared.  

In recent correspondence, the veteran and his representative 
emphasized that they are not claiming that service-connected 
PTSD medically caused diabetes; rather, they are claiming 
that service-connected PTSD is aggravating diabetes.  That 
is, the veteran claims secondary service connection under the 
theory of aggravation as set forth in Allen, supra.

In Allen, the Court held that secondary service connection 
under 38 C.F.R. § 3.310 is permitted not only when an 
established service-connected disorder causes another disease 
or injury, but also when a service-connected disorder results 
in aggravation (an increase in severity) of a non-service-
connected condition.  The Court noted, however, that in the 
aggravation situation, compensation may only be awarded for 
the degree of the non-service-connected disability which is 
over and above the degree of disability which existed prior 
to the aggravation.  Allen at 448.  The Court cited, as 
analogous support, 38 C.F.R. § 3.322, a regulation which 
concerns evaluations of preservice disabilities which are 
service connected by reason of being aggravated by service; 
this regulation notes that the evaluation for such a 
condition is generally determined by substracting the 
preservice level of disability (as determined under the 
rating schedule) from the current level of disability (as 
determined under the rating schedule).  In view of Allen, it 
appears that for secondary service connection to be granted 
by way of aggravation, there must be an identifiable and 
measurable increment of additional chronic disability which 
was caused by a service-connected disorder. 

Following the Court remand in the instant case, the Board 
obtained a VA medical expert opinion on the issue of 
secondary service connection.  The VA doctor reviewed the 
veteran's records and unequivocally opined that the veteran's 
service-connected PTSD neither caused nor aggravated his 
diabetes mellitus.  This opinion soundly rejects both the 
causation theory and the Allen aggravation theory of 
secondary service connection.  See also McQueen v. West, 13 
Vet.App 237 (1999).  The Board gives much weight to this 
medical opinion as it was based on actual review of the 
veteran's records, including a number of earlier opinions for 
and against the claim.  Some of the earlier medical 
statements on file are also clearly against secondary service 
connection, by either causation or aggravation. 

The veteran has submitted a number of medical statements in 
support of his claim for secondary service connection for 
diabetes.  Some of these statements offer support for PTSD 
causing diabetes, but most do not; and, as noted, the veteran 
has recently indicated he is not seeking secondary service 
connection based on a direct causation theory.  Some of the 
medical statements he has submitted have been offered in 
support of the Allen aggravation theory of secondary service 
connection, that his diabetes is aggravated by his service-
connected PTSD.  These medical statements collectively opine 
(with varying degrees of certainty) that psychiatric problems 
in general (or PTSD in particular) may adversely affect 
numerous physical ailments (or diabetes in particular).  Many 
of the statements do not focus on the veteran's individual 
case, and some of the statements are by health care 
professional who are not physicians and lack competence to 
provide a medical opinion on secondary service connection for 
diabetes.  Black v. Brown, 10 Vet.App. 279 (1997).  The 
veteran's own lay statements on diagnosis and causation 
likewise lack competence.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  

Perhaps most importantly, none of the medical statements 
submitted by the veteran make any effort to identify and 
quantify (in terms which could practicably be applied to the 
rating schedule criteria for diabetes, 38 C.F.R. § 4.119, 
Code 7913) a component of his diabetes which is thought to be 
the result of aggravation from the PTSD.  The medical 
statements provide generic, speculative, and equivocal 
assertions that anyone's PTSD or the veteran's PTSD may have 
an adverse impact on diabetes, that PTSD sometimes makes it 
difficult to control diabetes, that PTSD may exacerbate 
diabetes, etc.  What the medical statements fail to do is 
offer any solid information identifying and quantifying an 
increment of the veteran's own diabetes which might be 
traceable to his PTSD.  Even assuming that there are epidodes 
of increased diabetes symptoms because of PTSD, there is no 
probative medical evidence that the underlying disease of 
diabetes has advanced from its baseline level, as opposed to 
intermittent flare-ups of symptoms, due to the PTSD.  See 
Hunt v. Derwinski, 1 Vet.App. 292 (1991) (in a claim for 
service connection based on aggravation of a preservice 
condition, temporary or intermittent flare-ups during service 
are not sufficient to be considered service aggravation, 
unless the underlying condition, as contrasted to symptoms, 
is worsened).  Despite the vehemence of some of the medical 
statements submitted by the veteran, none of them pinpoints 
an increment of his chronic diabetes which is attributable to 
his PTSD.  Nowhere in the record is there persuasive medical 
evidence that the current level of his diabetes is greater 
than if he did not have PTSD. 

While the medical evidence submitted by the veteran offers 
some support for his claim of secondary service connection, 
careful review of such evidence indicates it is but weak 
support, outweighed by other medical evidence which 
demonstrates that his diabetes was neither caused nor 
aggravated by his service-connected PTSD.  The Board finds 
that the preponderance of the evidence is against the claim 
for secondary service connection for diabetes mellitus.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Secondary service connection for diabetes mellitus is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

